Citation Nr: 1431495	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1978 and from April 1980 to February 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In June 2012, the Veteran testified at a videoconference hearing before the undersigned at the RO.  A transcript of that hearing is of record.

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a depressive disorder and entitlement to service connection for a cardiac disorder, to include as secondary to the service-connected post-phlebitic syndrome of the left lower extremity, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

During the appeal period, the Veteran's post-phlebitic syndrome of the left lower extremity has been manifested by no more than persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The RO's June 2008 letter, as well as the April 2009 and November 2012 letters provided after the initial adjudication of the claim on appeal in October 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in an April 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and all identified private treatment records.  Moreover, the Veteran has been afforded VA examinations in July 2008 (with a September 2008 addendum) and in April 2013 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected left lower extremity disability during the appeal period.  Id.  

The Veteran's claim was previously before the Board in September 2012 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Based on a comprehensive review of the record, the Board finds substantial compliance with the September 2012 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in a January 2000 rating decision, the RO granted entitlement to service connection for post-phlebitic syndrome of the left lower extremity, assigning a 10 percent rating, effective March 1, 1999.  In a November 2007 rating decision, the RO assigned a 40 percent rating for the service-connected left lower extremity disability, effective August 29, 2007.  In May 2008, the Veteran submitted her present claim seeking entitlement to a rating in excess of 40 percent for her service-connected post-phlebitic syndrome of the left lower extremity.  

Under Diagnostic Code 7121, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2013).

At no point during the appeal period did the Veteran's left lower extremity symptomatology meet the criteria for the assignment of a rating in excess of 40 percent.  Evidence of record, including VA and private treatment records, and VA examination reports dated in July 2008, September 2008, and April 2013, revealed findings of pain and persistent edema in the left lower extremity, use of anticoagulation medications, aching and fatigue in the left leg after prolonged standing or walking, relief of symptoms with elevation of extremity, and no evidence of left lower extremity deep vein thrombosis seen on Doppler testing.  However, persistent ulceration or massive board-like edema with constant pain at rest related to the Veteran's service-connected post-phlebitic syndrome of the left lower extremity has clearly not been shown.

During her June 2012 Board hearing, the Veteran testified that her post-phlebitic syndrome of the left lower extremity had worsened over the past two years and was manifested by constant edema, eczema, and leg pain that limited her ability to stand for long periods at a time.  She reported that elevation helped to relieve her left lower extremity symptomatology.  The Veteran stated that her left lower extremity symptomatology had resulted in recent duty changes in her position as a retail store manager, as she now spent more time at her job performing office work rather than working on the sales floor.

The Veteran's statements are competent evidence to report her left lower extremity symptoms because this requires only personal knowledge as it comes to her through her senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating cardiovascular disorders.  

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected left lower extremity disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected post-phlebitic syndrome of the left lower extremity is evaluated as cardiovascular disorder pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7121, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's post-phlebitic syndrome of the left lower extremity has been manifested by no more than persistent edema and eczema without intermittent ulceration.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 40 percent disability rating.  Higher ratings are provided for by the regulations for certain manifestations of post-phlebitic syndrome, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements and hearing testimony from the Veteran concerning her complaints of eczema, persistent edema, and left lower extremity pain after standing and walking.  However, the Board finds that the criteria for a 40 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code 7121; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, evidence of record clearly showed the Veteran continued to be employed as a retail store manager.  The VA examiner also specifically indicated that the Veteran's vascular condition did not impact her ability to work in the April 2013 VA examination report.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


